 
 
 
 
 
 
 
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

   ALEXANDER LOUREIRO,             ) Case No. CV 19-0565-JGB (JPR)
                                     )
                     Petitioner,   )
                                     )          J U D G M E N T
              v.                   )
                                     )
   UNKNOWN WARDEN,                 )
                                     )
                     Respondent.   )
                                     )

       Pursuant to the Order Denying Motion for Extension of Time
 and Administratively Closing Matter,
      IT IS HEREBY ADJUDGED that this action is dismissed.

 DATED: February 12, 2019
                                     JESUS
                                         S G.
                                            G BERNAL
                                   U.S. DISTRICT
                                           DISTRICT JUDGE






